Citation Nr: 1419340	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes, type 2.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2009 and in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection 

The Veteran seeks service connection for diabetes mellitus, type 2, due to herbicide exposure.  He asserts that he was exposed to herbicides while flying planes above Vietnam and while stationed in Thailand at U-Tapao Airfield in 1968.  

The Veteran's service personnel records reflect that he had service in Thailand from January 1968 to January 1969.  His military occupational specialty was aircraft inertial/radar navigation system technician.  

VA has recognized that Agent Orange was used on the perimeter of military bases in Thailand, including the Royal Thai Air Force Base (RTAFB) at the U-Tapao Airfield during the Vietnam era.  The Board is unable to determine whether the Veteran's daily activities at that installation brought him near the air base perimeter such that in-service herbicide exposure should be conceded.  

In light of the record, it is incumbent upon VA to observe the guidelines contained in the Adjudication Procedures Manual, M21-1MR which call for special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military installations, including the U-Tapao Airfield, during the Vietnam era.  In addition, a copy of the Compensation Service's "Memorandum for the Record" should be placed in the Veteran's claims file and his account of herbicide exposure incurred in Thailand should be referred to the Joint Services Records Research Center (JSRRC) for verification.  

A VA examination is also needed to ascertain whether the Veteran has diabetes mellitus, type II, and if so, whether it is related to service or any event of service.

Higher Initial Ratings

The Veteran underwent a VA examination for his service-connected disabilities of hypertension and duodenal ulcer in March 2009.  Since that examination, the Veteran has provided evidence which suggests these disabilities may have worsened in severity.  New examinations must be scheduled to assess the current severity of these disabilities.

In a statement submitted in January 2011 with his VA Form 9, the Veteran indicated that he currently receives treatment from Dr. S. H. at the Internal Medicine Clinic at the Wright Patterson Air Force Base (AFB) in Ohio.  These records must be obtained.  

In addition, on remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for diabetes, hypertension and his duodenal ulcer.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel file.  All efforts to obtain these records should be memorialized in the Veteran's claims file.

2.  Ask the Veteran to provide approximate the dates, location, and nature of the alleged exposure at the U-Tapao Airfield from January 1968 to January 1969, to include where his duties on base were, whether he travelled off base, and, if so, where his off-base duties were.

3.  Notify the Veteran of the directives for developing claims based on in-service herbicide exposure in Thailand, as set forth in the Compensation Service's "Memorandum for the Record," and documented in M21-1MR, Part IV, Subpart ii, 2.C.10.r.  Place a copy of the Memorandum in the claims file.

4.  Submit a request to the JSRRC for any information that might corroborate the Veteran's claimed exposure to herbicides for the entire period of his service in Thailand.  Provide the JSRRC with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the perimeters of that military base.  

JSRRC should also be requested to provide any additional information that might corroborate the Veteran's alleged herbicide exposure.  All responses received should be associated with the claims file.  

5.  Ask the Veteran to identify any healthcare providers who have treated him for his diabetes, hypertension and his duodenal ulcer.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to include those from Dr. S. H. at the Internal Medicine Clinic at the Wright Patterson AFB in Ohio.  Also, obtain all relevant VA treatment records since March 2009.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

6.  Afford the Veteran a VA examination to determine the nature and etiology of his diabetes.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not that any current diabetes found on examination had onset in service or is otherwise related to service, to include as a result of the Veteran's reported exposure to herbicides.

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected hypertension and duodenal ulcer.  The examiner must review the entire claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

a) The examiner must describe all symptomatology related to the Veteran's hypertension and note his current blood pressure readings.  The examiner is also to indicate whether the Veteran has a history of diastolic pressure readings of 100 or more, and whether his diastolic pressure is considered to be predominantly 110 or more, predominantly 120 or more, or predominantly 130 or more.  

b) The examiner is also to describe the nature and severity and all manifestations of the Veteran's duodenal ulcer.  The examiner should specifically indicate whether the ulcer manifests with periodic vomiting, recurrent hematemesis or melena, anemia, and/or weight loss, and describe the frequency and severity of such symptoms.  

A rationale for any opinions expressed should be provided.

8.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


